Citation Nr: 1511275	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  13-17 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to repayment of unauthorized, non-VA medical expenses incurred on January 28, 2013.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida.

The Veteran testified at a November 2014 Travel Board hearing before the undersigned.  A transcript of those proceedings is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's January 28, 2013 treatment at the Capital Regional Medical Center was of a non-emergent nature.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred on January 28, 2013 have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 17.52(a), 17.53, 17.54, 17.120, 17.121, 17.1000-1008 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Here, the Veteran was sent a letter in May 2013 that fully addressed all VCAA notice elements for medical reimbursement claims, including the relevant law from the Mental Health Improvements Act of 2008.  38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While such notice was subsequent to the March 2013 initial adjudication of the claim, such timing deficiency was cured with subsequent readjudication of the matter by the VAMC.  Mayfield v. Nicholson, 444 F.3d 1328, 1334 (Fed. Cir. 2006). 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains, in pertinent part, all relevant documents from the January 28, 2013 hospital treatment, and medical opinions obtained by the VAMC as to the nature of the treatment.  

The Veteran's statements in support of the claim are of record, including testimony provided at a November 2014 Travel Board hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate his claim, and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014), and that the Board can adjudicate the claim based on the current record.  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Repayment of Unauthorized, Non-VA Medical Expenses

The Veteran sought treatment for back pain on January 28, 2013, at the Capital Regional Medical Center (CRMC).  He has not contended, and the record does not suggest, that he sought authorization for the non-VA treatment prior to receiving such care.  Reimbursement for emergency services in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 (for non-service-connected conditions) and 38 U.S.C.A. § 1728 (for service-connected conditions, and under other particular circumstances).  38 C.F.R. §§ 17.120, 121, 17.1000-1008.  

The term "emergency treatment" means, in pertinent part, "care or services . . . rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health . . . ."  38 U.S.C.A. § 1725(f)(1); 38 C.F.R. § 17.120(b).  

The weight of the evidence demonstrates that the Veteran's emergency room treatment on January 28, 2013 was not of an emergent nature, and that a prudent layperson could not have reasonably expected that a delay in seeking immediate medical attention would be hazardous to life or health.  

Initially, the treatment record from the CRMC indicates that the Veteran had been experiencing intermittent back pain for days, and that the severity of the pain throughout the episode had been "moderate."  He denied tingling, numbness, and weakness in the lower extremities, and denied the inability to walk.  He informed the provider that he thought he pinched a nerve in his back.  

The only medical opinions of nature, VA opinions from February 2013 and April 2013, both assert that the care was non-emergent in nature.  

In addition to the "moderate" symptoms the Veteran reported at the time of his treatment, which had been ongoing intermittently for days, the Veteran has acknowledged himself, on his May 2013 VA Form 9, that his care was of a "non-emergent" nature.  At his November 2014 hearing, the Veteran stated that on other occasions during which the pain was "just as bad," he would "just go try to buy an over-the-counter pain reliever . . . ."  

In contrast to some of his statements that suggest that his back pain was not of an emergent nature, the Veteran has also asserted his belief that he needed immediate medical attention.  On his Form 9, he stated that his pain was "so severe that [he] was not thinking about the VA" at the time, but was only trying to get to the nearest medical facility to treat his pain.  At his November 2014 Board hearing, when asked whether he believed that "a delay in seeking immediate medical attention would have been hazardous to [his] life or health," he testified that he "had to get medical attention immediately," and "couldn't afford to wait till [the VA] opened the next day."

The Board does not find the Veteran's assertions that he needed immediate, after-hours emergency care to be credible.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).  The internal inconsistency between the Veteran's statements that he needed emergency care, and his statements that on similar occasions he would merely take over-the-counter medication undermine the credibility of his claim that a delay would have been hazardous to his life or health.  Id.  Those statements are also inconsistent with the information he provided to the emergency treatment providers regarding the timing of the onset of his pain, as well as the severity.  

The Veteran's contentions that VA care was unavailable, thus making his care emergent, are also non-credible.  He contends that the VA walk-in clinic was closed when he went to the emergency room, at some time after 4:30 p.m.  Despite that contention, his emergency room treatment records indicate that he was seen at 11:39 a.m.  An April 2013 VA medical record indicates that January 28, 2013 was a Monday.  The Board finds that the medical treatment records are more probative as to the time of the treatment, and thus finds that his statements that he sought treatment after the local VA clinic was closed lack credibility.  Id.

Without medical evidence suggesting that the Veteran's back pain was of an emergent nature, or credible lay evidence that he reasonably expected that a delay in seeking immediate medical attention would be hazardous to life or health, there is no basis upon which to grant the Veteran's claim.  As the weight of the evidence demonstrates that the January 28, 2013 care the Veteran received at CRMC was of a non-emergent nature, reimbursement is not warranted, 38 U.S.C.A. §§ 1725, 1728, and the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to repayment of unauthorized, non-VA medical expenses incurred on January 28, 2013, is denied.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


